DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2022 has been entered.  A supplemental amendment was also filed on 11/10/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 11/10/2022.
 
Claim Objections
Claims 8, 12-15, and 23-25 are objected to because of the following reasons:
With respect to claim 8, line 2, the claims appear to include both the curing agent from claim 7 and an epoxy resin curing agent.  If only one curing agent is intended, it is suggested that claim 8 further limit the curing agent to an epoxy resin curing agent.
With respect to claims 12-15 and 23-25, the term “a content of the second binder resin” has antecedent basis and should have the leading “a” replaced with “the” or “said”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 22, the term “the coating liquid” lacks antecedent basis.

Claims 12-15 and 23-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, these claims limit the content of the second binder to a range that does not include an upper limit of 600 parts by mass as required by claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1, 2, 5-8, 10-15, 19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-2010-0033396, machine translation).
With respect to claims 1, 2, 11-15, and 23-25, Lee discloses an aerogel coating composition (abstract) comprising 20-80 wt % aqueous (i.e., water-based solvent) emulsion such as polyurethane, acrylic, and epoxy emulsions, 3-25 wt % aerogel, and 0.1-5 wt % of a viscoelastic (i.e., thickener) such as methylethylcellulose or cellulose ether (page 2, middle of the page to page 3, line 2).  The aqueous emulsion includes a polyurethane emulsion with a solids content of less than 50 wt % and an acrylic or epoxy emulsion with a solid content of 80 wt % or les (page 3, lines 17-19).  The thickener such as methylethylcellulose or cellulose ether are inherently more soluble than the aqueous emulsion (i.e., dispersed).  The relative amounts of binder from the emulsion (claimed second binder) and the cellulose-based resin (claimed first binder) of the thickener are calculated from amounts and solids content to be up to 500 parts by weight of the second binder with respect to 100 parts by weight of the first binder (20 wt % aqueous emulsion with 50 wt % solids content polyurethane and 5 wt % cellulose-based resin).  This calculation does not factor in the possibility of lower solids contents in the emulsion.
	Lee does not disclose with sufficient specificity as to anticipate the claimed range of 100-600 (150-600, 200-600, 300-600, or 400-600) parts by mass second binder per 100 parts by first binder.
However, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize first and second binders in an amount within the claimed ranges.
With respect to claims 5 and 6, the polyurethane or acrylic binders are thermoplastic.
With respect to claims 7, 8, and 22, the epoxy resin is a thermosetting resin which inherently has a curing agent.
With respect to claim 10, Lee teaches that coating is applied by spraying (abstract) which involves a liquid medium removal step.
With to claims 19, 21, and 26, the relative amounts of first and seconds binders relative to 100 parts by mass of aerogel particles are calculated to be 60-300 (calculated from a composition comprising 3 or 25 wt % aerogel, 20 wt % polymer emulsion with 50 wt % solids content (first binder), and 5 wt % cellulose thickener (second binder).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-2010-0033396, machine translation) in view of Shi (CN 104152029, machine translation).
The discussion with respect to Lee in paragraph 8 above is incorporated here by reference.
Lee discloses an aerogel coating composition for thermal insulation (page 3, lines 3-6), however, it fails to disclose adding a fiber.
Shi discloses a heat insulating coating composition comprising aerogel powder and short fiber (paragraphs 0004-0007), e.g., aqueous composition comprising acrylic resin (paragraph 0026), and teaches that the short fiber is added to provide stability of the coating (paragraph 0013).
Given that both Lee and Shi are drawn to coating compositions for thermal protection and further given that Shi discloses adding fibers to improve coating stability, it would have been obvious to one of ordinary skill in the art to add fibers to the coating composition of Lee.
	
Response to Arguments
Applicant's arguments filed 11/8/2022 entered with the RCE and on 11/10/2022 have been fully considered but are moot in view of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701. The examiner can normally be reached 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        


vn